869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ira ROSS, Plaintiff-Appellant,v.Mr. LIGHTFOOT, Secretary of Public Safety & Corrections;  A.Hopkins, Mr., Commissioner of Corrections;  Norma GlucksternMs., Director;  Ralph Packard, Mr., Superintendent;  JoelShaw, Officer;  Hank Musk, Ph.D., Director of Health &Mental Services;  Wendell McConnell, Dr., Medical Director;P.H.P. Corporation, Medical Contractor to the Public Safety& Corrections Department;  Patuxent Institution, Defendants-Appellees.
No. 88-7054.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1989.Decided:  Feb. 16, 1989.

Ira Ross, appellant pro se.
Stephanie Judith Lane-Weber (Office of the Attorney General of Maryland), Paul T. Cuzmanes (Wilson, Elser, Moskowitz, Edelman & Dicker), for appellees.
Before DONALD RUSSELL, K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Ira Ross appeals from the district court's order dismissing his claims against eight of the nine defendants in his 42 U.S.C. Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all the issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and argument would not significantly aid the decisional process.


5
DISMISSED.